Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (“Agreement”) is entered into as of August 10,
2017 (the “Effective Date”) between Brian Collins, having an address at 4 Home
Farm, Honey Lane, Hurley, England (“Buyer”), and One Horizon Group, Inc., with
an address at T1-017 Tierney Building, University of Limerick, Limerick, Ireland
(the “Company”).

 

RECITALS:

 

A.    The Company owns all of the outstanding shares of capital stock (the
“Shares”) of Abbey Technology GmbH, Horizon Globex GmbH, Horizon Globex Ireland
Ltd and approximately 99.7% of the outstanding shares in One Horizon Group PLC
(the Acquired Entities”).

 

B.    Buyer is the Chief Executive Officer, President and a member of the Board
of Directors of the Company, and currently owed approximately $2,000,000 by the
Company (the “Collins Debt”);

 

C.    The Company has agreed to sell the Shares to Buyer in consideration of
Buyer’s release of the Company and the Excluded Entities from all obligations
due to the Buyer and the Acquired Entities, and Buyer has agreed to purchase the
Shares from the Company in consideration of Buyer’s release of the Company and
the Excluded Entities from all obligations due to the Buyer and the Acquired
Entities.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I - DEFINITIONS

 

1.1          General. As used herein the following terms shall have the
following meanings and shall include in the singular number the plural and in
the plural number the singular unless the context otherwise requires
(capitalized terms not defined in this Article 1 shall have the meanings
ascribed to such terms elsewhere in this Agreement).

 

1.2          “Affiliate” shall mean, as to a Person, any other Person that,
directly or indirectly, through one or more intermediaries controls, is
controlled by or is under common control with the first-mentioned Person.

 

1.3          “Agreement” shall mean this Stock Purchase Agreement, together with
all Exhibits and Schedules annexed hereto, as the same may be amended,
supplemented or modified from time to time.

 

1.4          “Acquired Entities” shall mean Abbey Technology GmbH, Horizon
Globex GmbH, Horizon Globex Ireland Ltd and One Horizon Group PLC.

 

1

 

 

1.5          “Closing” or “Closing Date” shall have the meaning set forth in
Section 4.1.

 

1.6          “Collins Debt” shall mean all amounts owed to Buyer by the Company
and/or the Excluded Entities as of the Closing Date.

 

1.7          “Excluded Entities” shall have the meaning set forth in Section
2.2.

 

1.8          “Governmental Entity” shall mean any federal, state, local,
municipal, foreign, or other government, or governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal).

 

1.9          “Knowledge” - a Person will be deemed to have “Knowledge” of a
particular fact or other matter if (a) such person is actually aware of such
fact or other matter or (b) a prudent individual in the position of the Chief
Executive Officer or Chief Financial Officer of the Company could reasonably be
expected to become aware of such fact or other matter in the course of
performing his duties on behalf of the Company.

 

1.10        “Law” shall mean, with respect to any Person, any U.S. federal,
state or local, and any foreign national, state or local, law, statute, common
law, ordinance, code, treaty, rule, regulation, order, ordinance, permit,
license, writ, injunction, directive, determination, judgment or decree or other
requirement of any Governmental Entity or arbitrator, in each case, applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

1.11        “Liability” shall mean any liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including (without limitation) any liability for Taxes.

 

1.12        “Ordinary Course of Business” shall mean the ordinary course of
business of the Company on a consolidated basis consistent with past practice.

 

1.13        “Person” shall mean an individual, corporation, partnership, limited
liability company, association, trust, unincorporated organization or other
legal entity.

 

1.14        “Security Interest” shall mean any mortgage, pledge, lien,
encumbrance, charge, or other security interest, other than (a) mechanic’s,
materialmen’s and similar liens, (b) liens for Taxes not yet due and payable or
for Taxes that the taxpayer is contesting in good faith through appropriate
proceedings, (c) purchase money liens and liens securing rental payments under
capital lease arrangements, (d) in the case of real property, rights of way,
building use restrictions, variances and easements, provided the same will not
in any material respect interfere with the Buyer’s operation of the Business and
(e) other liens arising in the Ordinary Course of Business and not incurred in
connection with the borrowing of money.

 

2

 

 

1.15        “Stock Powers” shall mean the stock powers to be executed by the
Company to effect the transfer of the capital stock of the Acquired Entities.

 

1.16        “Tax” or “Taxes” shall mean any federal, state, local and foreign
income or gross receipts tax, alternative or add-on minimum tax, sales and use
tax, customs duty and any other tax, charge, fee, levy or other assessment
including property, transfer, occupation, service, license, payroll, franchise,
excise, withholding, ad valorem, severance, stamp, premium, windfall profit,
employment, rent or other tax, governmental fee or like assessment or charge of
any kind, together with any interest, fine or penalty thereon, addition to tax,
additional amount, deficiency, assessment or governmental charge imposed by any
federal, state, local or foreign taxing authority.

 

1.17        “Tax Return” includes any material report, statement, form, return
or other document or information required to be supplied by a federal, state,
local or foreign taxing authority in connection with Taxes.

 

1.18        “Transaction Documents” shall mean this Agreement, the Stock Powers,
the General Releases to be executed and delivered by Collins, the Company, the
Acquired Entities and the Excluded Entities, and the Resignation Letter.

 

ARTICLE II - SALE AND PURCHASE OF SHARES

 

2.1          Purchase and Sale of Shares. In exchange for the consideration
specified herein, and upon and subject to the terms and conditions of this
Agreement, Buyer hereby agrees to purchase, obtain and acquire from the Company,
and the Company hereby agrees to sell, assign, transfer and convey to Buyer, on
the Closing Date, all of the Company’s right, title and interest in and to the
Shares, free and clear of all Security Interests, other than restrictions on
transferability under securities laws.

 

2.2          Excluded Entities. For the avoidance of doubt, Buyer shall not
acquire any right, title or interest in and to the shares of Global Phone Credit
Ltd, One Horizon Hong Kong Ltd, Horizon Network Technology Co. Ltd, Suzhou
Aishuo Network Information Co., Ltd, and any other of the Company’s Affiliates
other than the Acquired Entities (the “Excluded Entities”).

 

ARTICLE III - PURCHASE PRICE

 

3.1          As consideration for the purchase of the Shares, Buyer shall:

 

(a)       Forgive the Collins Debt and enter into a general release in favor of
the Company and the Excluded Entities, substantially in the form of Exhibit
3.1(a) (the “General Release”); and

 

(b)       Cause the Acquired Entities to execute and deliver general releases in
favor of the Company and the Excluded Entities, and join this Agreement to
confirm their obligations to indemnify the Company and the Excluded Entities as
provided herein (collectively the “Purchase Price”).

 

3

 

 

ARTICLE IV- CLOSING

 

4.1          The closing for the purchase and sale of the Shares shall take
place at the offices of counsel to the Company at 10:00 am on August 10, 2017,
or at such other place and time mutually agreed to by the Buyer and the Company
(the “Closing Date” or “Closing”), but in no event later than August 31, 2017
(the “Final Date”).

 

4.2          At the Closing, and as a condition thereto, Buyer will deliver or
caused to be delivered to the Company:

 

(1)       a General Release in favor of the Company and the Excluded Entities;

 

(2)       the resignation of the Buyer from all positions held within the
Company and the Excluded Entities, including as a member of the Board of
Directors or similar body of the Company and the Excluded Entities (the
Resignation Letter”);

 

(3)       a General Release by each Acquired Entity in favor of the Company and
the Excluded Entities;

 

(4)       a certificate of the Buyer confirming the accuracy of the
representations of Buyer herein as of the Closing Date; and

 

(5)       such other documents duly executed as reasonably requested by the
Company.

 

4.3          At the Closing, and as a condition thereto, the Company shall
deliver or cause to be delivered to Buyer:

 

(1)       certificates representing the Shares together with duly executed Stock
Powers;

 

(2)       A General Release by the Company on behalf of itself and the Excluded
Entities in favor of Buyer and each Acquired Entity

 

(3)       a Secretary’s Certificate as to the adoption of resolutions by the
Board of Directors of the Company authorizing the execution, delivery and
consummation of this Agreement;

 

(4)       a certificate of an officer of the Company confirming the accuracy of
the representations of Company herein as of the Closing Date; and

 

(5)       such other documents duly executed as reasonably requested by the
Buyer.

 

4

 

 

ARTICLE V - REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Buyer as of the date hereof
and as of the Closing Date:

 

5.1          Organization and Good Standing; Power and Authority. The Company is
a corporation duly organized and validly existing under the laws of Delaware and
the Acquired Entities are duly organized and validly existing under the laws of
the jurisdiction of their registered office. The Company has full corporate
power and authority to enter into and perform its obligations under this
Agreement. The Company has taken all actions necessary to enter into this
Agreement and to carry out the transactions contemplated hereby. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of the Company. This Agreement has been,
or will be, duly executed and delivered by the Company and constitutes the
valid, legal and binding obligations of the Company, enforceable against the
Company in accordance with its terms, except to the extent such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium,
receivership, fraudulent conveyance or similar laws affecting or relating to the
enforcement of creditors’ rights generally, and by equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

5.2          Conflicts; Defaults. The execution and delivery of this Agreement
and the other agreements and instruments executed or to be executed in
connection herewith by the Company do not, and the performance by the Company of
its obligations hereunder and thereunder and the consummation by the Company of
the transactions contemplated hereby or thereby, will not: (i) violate, conflict
with, or constitute a breach or default under any of the terms of its
certificate of incorporation or bylaws; (ii) require any authorization,
approval, consent, registration, declaration or filing with, from or to any
Governmental Entity other than those required to be filed with the Securities
and Exchange Commission; (iii) violate any law, statute, judgment, decree,
injunction, order, writ, rule or regulation applicable to the Company.

 

5.3          Ownership. The Company is the record and beneficial owner of the
Shares free and clear of all liens, claims and encumbrances. Upon payment of the
Purchase Price, Buyer will acquire good and marketable title to the Shares,
subject only to such liens thereon as may be created by Buyer.  The Shares, at
the Closing, will be free and clear of all Security Interests, pledges, charges,
claims, encumbrances and restrictions of any kind, except for restrictions on
transfer imposed by federal and state securities laws.  None of the Shares are
or will be subject to any voting trust or agreement.  No person holds or has the
right to receive any proxy or similar instrument with respect to such Shares.
 Except as provided in this Agreement, neither the Company nor any Acquired
Entity is party to any agreement which offers or grants to any person the right
to purchase or acquire any of the Shares or any capital stock of an Acquired
Entity. There is no applicable local, state or federal law, rule, regulation, or
decree which would, as a result of the purchase of the Shares by Buyer (and/or
assigns) impair, restrict or delay voting rights with respect to the Shares.

 

5

 

 

5.4          No Consents Required. No notice to, consent, authorization or
approval of, or exemption by, any governmental or public body or authority is
required in connection with the execution, delivery and performance by the
Company of this Agreement, or the taking of any action herein contemplated. To
the Company’s Knowledge, no notice to, consent, authorization or approval of,
any Person under any agreement, arrangement or commitment of any nature which
Company is party, is required in connection with the execution, delivery and
performance by Buyer of this Agreement, or the taking of any action by the
Company herein contemplated.

 

ARTICLE VI – REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to the Company as of the date hereof and as
of the Closing Date:

 

6.1          Power. Buyer is an individual with legal capacity to execute and
deliver this Agreement and the Transactions Documents to which he is party and
to consummate the transactions contemplated hereby.

 

6.2          Effect of Agreement. The execution, delivery and performance of
this Agreement and the Transaction Documents or the other agreements
contemplated hereby, or the consummation of the transactions contemplated hereby
or thereby, by the Buyer, will not, with or without the giving of notice and the
lapse of time, or both, (a) violate any provision of law, statute, rule,
regulation or executive order under which the Buyer may be bound; or (b) violate
any judgment, order, writ or decree of any court having jurisdiction over the
Buyer. This Agreement and each other agreement contemplated hereby to be
executed and delivered by the Buyer have been or will be prior to Closing duly
executed and delivered by the Buyer and constitute or will constitute legal,
valid and binding obligations of the Buyer, enforceable against Buyer in
accordance with their respective terms.

 

6.3          Ownership. The Buyer is the owner of the Collins Debt free and
clear of all Security Interests, liens, claims and encumbrances. No party has
the right to receive any proceeds of the Collins Debt. Upon consummation of the
transactions contemplated hereby, the Collins Debt will be deemed satisfied in
full.

 

6.4          Governmental and Other Consents. No notice to, consent,
authorization or approval of, or exemption by, any governmental or public body
or authority, any lender or lessor or any other person or entity, is required in
connection with the execution, delivery and performance by the Buyer of this
Agreement or the Transaction Documents or any other agreements contemplated to
be executed and delivered by the Buyer hereby.

 

6

 

 

6.5          Independent Advice. Buyer has served as the Chief Executive
Officer, President and a Director of the Company for more than three years and
is thoroughly familiar with the operations of the Company. In addition, in
connection with this Agreement Buyer has consulted with such legal, tax,
investment and other advisors as he determined necessary or appropriate.
Consequently, Buyer is acquiring the Shares “as is where is” with no
representations or warranties of the Company except as expressly set forth
herein.

 

6.6          Absence of Undisclosed Liabilities Related to Capital Stock. Buyer
is not aware of any agreements obligating the Company to issue shares of its
capital stock or warrants, or any promissory notes or other forms of
indebtedness, not recorded in the books and records of the Company.

 

ARTICLE VII - COVENANTS

 

7.1          Operation of Business Until Closing. The Company agrees that,
between the date of this Agreement and the Closing Date, the Company and the
Acquired Entities will respectively operate the business of the Company and of
the Acquired Entities in the Ordinary Course of Business.

 

7.2          Post-Closing Covenants; Further Assurances. The Company and Buyer
covenant and agree to deliver and acknowledge (or cause to be executed,
delivered and acknowledged), from time to time, at the request of the other and
without further consideration, all such further instruments and take all such
further actions as may be reasonably necessary or appropriate to carry out the
provisions and intent of this Agreement.

 

7.3          Intercompany Agreements. The Company and the Acquired Entities
agree that all agreements between or among, on the one hand, the Company and/or
an Excluded Entity and, on the other hand, the Acquired Entities, and/or their
Affiliates on the other hand, shall be terminated and be of no further force or
effect as of the Closing Date.

 

ARTICLE VIII - AGREEMENTS REGARDING TAXES

 

8.1          Cooperation on Tax Matters. Buyer and the Company shall cooperate
fully, as and to the extent reasonably requested, in connection with the filing
of Tax Returns with respect to the Company and Acquired Entities for taxable
periods ending prior to the Closing Date and for the portion of any taxable
period through the Closing Date and any audit, litigation or other proceeding
with respect to Taxes. Such cooperation shall include the retention and (upon
another party’s request) the provision of records and information which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Company shall
retain all books and records with respect to Tax matters pertinent to the
Company and Acquired Entities prior to the Closing date hereof and relating to
any taxable period beginning before the Closing Date until the expiration of the
statute of limitations of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority.

 



7

 

 

ARTICLE IX

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

9.1          Survival. The representations and warranties set forth in this
Agreement, in any Exhibit or Schedule hereto and in any certificate or
instrument delivered in connection herewith shall survive for a period of twelve
(12) months after the Closing Date (the “Warranty Period”) and shall thereupon
terminate and expire and shall be of no force or effect thereafter, except (i)
with respect to any claim, written notice of which shall have been delivered to
Buyer or the Company, as the case may be, in accordance herewith and prior to
the end of the Warranty Period, such claim shall survive the termination of such
Warranty Period for as long as such claim is unsettled, and (ii) with respect to
any litigation which shall have been commenced to resolve such claim on or prior
to such date.

 

9.2          Indemnification by Acquired Entities Subject to the provisions of
Section 9.5 below, each of the Acquired Entities hereby covenants and agrees
that it shall jointly and severally indemnify the Company and the Excluded
Entities, and their respective directors, officers, affiliates and employees,
and each of their successors and assigns (individually, a “Horizon Indemnified
Party”), and hold them harmless from, against and in respect of any and all
costs, losses, claims, liabilities (including for Taxes), fines, penalties,
damages and expenses (including interest, if any, imposed in connection
therewith, court costs and reasonable fees and disbursements of counsel)
(collectively, “Damages”) incurred by any Horizon Indemnified Party arising out
of or related to (i) any claims made by the customers of the Acquired Entities
set forth on Schedule 9.2.1 and the employees of the Acquired Entities set forth
on Schedule 9.2.2 and (ii) any breach by Buyer of the representation contained
in Sections 6.3 and 6.6.

 

9.3          Indemnification by the Company. Subject to the provisions of
Section 9.5 below, the Company and each of the Excluded Entities hereby
covenants and agrees that it shall jointly and severally indemnify Buyer and the
Acquired Entities, and their respective affiliates, directors, officers and
employees, and each of their successors and assigns (individually, a “Collins
Indemnified Party”), and hold them harmless from, against and in respect of any
and all Damages incurred by any Collins Indemnified Party arising out of or
related to (i) the operations of the Company and any Excluded Entity and any
breach by the Company of any representation or warranty in this Agreement or the
non-fulfillment in any material respect of any agreement, covenant or obligation
of the Company made in this Agreement (including without limitation any Exhibit
or Schedule hereto and any certificate or instrument delivered in connection
herewith).

 



8

 

 

9.4          Right to Defend. If a claim for indemnification shall involve a
claim or demand by a third party against a Horizon Indemnified Party or a
Collins Indemnified Party (referred to in this Section as an “Indemnified
Party”), the Indemnified Party will give notice of the claim to the other party
(the “Indemnifying Party”), which shall detail the nature, basis and amount of
the claim (the “Notice of Third Party Claim”). The failure to provide a Notice
of Third Party Claim shall only relieve the Indemnifying Party of its obligation
to indemnify for such claim to the extent that it has been prejudiced by the
failure to give the Notice of Third Party Claim. The Indemnifying Party may
(without prejudice to the right of an Indemnified Party to participate at its
own expense through counsel of its own choosing) undertake the defense of such
claims at its expense with counsel chosen and paid by it by giving notice (the
“Election to Defend”) to the Indemnified Party within thirty (30) days after the
date the Notice of Third Party Claim is deemed received; provided, however, that
the Indemnifying Party may not settle such claims without the consent of the
Indemnified Party, which consent will not be unreasonably withheld or delayed,
except if the sole relief provided is monetary damages to be borne by the
Indemnifying Party; and, provided further, if the defendants in any action
include both the Indemnifying Party and the Indemnified Party, and the
Indemnified Party shall have reasonably concluded that counsel selected by the
Indemnifying party has a conflict of interest, the Indemnified Party shall have
the right to participate in such defense and the reasonable fees and expenses of
counsel to the Indemnified Party shall be considered “Damages.”. The Indemnified
Party shall cooperate in the defense of any claim and make available pertinent
information under its control If an Indemnifying Party does not give the
Election to Defend as provided above, it will be deemed to have irrevocably
waived its right to defend or settle such claims.

 

9.5          Limitation on Rights of Indemnification. Neither the Horizon
Indemnified Parties nor the Collins Indemnified Parties shall have any right to
indemnification under this Agreement or in any agreement executed pursuant
thereto, unless and until the aggregate amount of any and all such
indemnification claims made by such party under this Agreement exceeds $50,000
(the “Basket”). If Horizon Indemnified Party claims or Collins Indemnified Party
indemnified claims exceed the Basket, such party shall be entitled to seek
compensation for all Damages in excess of such amount.

 

9.6          Subrogation.

 

(a)       If an Indemnified Party receives payment or other indemnification from
an Indemnifying Party, the Indemnifying Party shall be subrogated to the extent
of such payment or indemnification to all rights in respect of the subject
matter of such claim to which the Indemnified Party may be entitled, to
institute appropriate action against third parties for the recovery thereof,
including under any insurance policies, and the Indemnified Party agrees to
assist and cooperate in good faith with the Indemnifying Party and to take any
action reasonably required by such Indemnifying Party, at the expense of such
Indemnifying Party, in enforcing such rights.

 



9

 

 

(b)       If an Indemnifying Party shall have paid an Indemnified Party for an
indemnified claim or otherwise, and the Indemnified Party subsequently receives
payment under insurance policies covering such claim, the Indemnified Party
shall repay to the Indemnifying Party the amount of such prior payment made by
the Indemnifying Party; provided, however, such repayment shall not exceed the
actual amount received by the Indemnified Party under such policy, less all
reasonable fees (including attorneys’ fees) incurred by the Indemnified Party in
pursuing and collecting under such policy.

 

ARTICLE X - MISCELLANEOUS

 

10.1        Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein or in any other documents. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach. Any party
hereto may, at or before the Closing, waive any conditions to its obligations
hereunder which are not fulfilled.

 

10.2        Binding Effect; Benefits. This Agreement shall inure to the benefit
of the parties hereto and shall be binding upon the parties hereto and their
respective successors and assigns, as well as the Acquired Entities and the
Excluded Entities with respect to their obligations under Article IX of this
Agreement and the provision of section 10.6. Except as otherwise set forth
herein, nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the parties hereto and the Indemnified Parties or their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.

 

10.3        Assignment; Delegation. No party to this Agreement may assign its
rights or delegate its obligations hereunder without the prior written consent
of all of the other parties; provided, however, that at Closing the Buyer may
assign this Agreement to an entity controlled by him, without the prior written
consent of the Company provided, however, the Buyer shall remain liable for the
payment of the amounts due from it pursuant hereto. Any assignment or delegation
in violation of this Section 10.3 shall be null and void.

 

10.4        Notices. All notices, requests, demands and other communications
which are required to be or may be given under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
after dispatch by recognized overnight courier to the party to whom the same is
so given or made:

 

If to Company or any Excluded Entity, to the Company’s address set forth above,
with a copy to: Eaton & Van Winkle LLP, 3 Park Avenue, 16th floor, New York, NY
10016, Attn: Vincent J. McGill, Esq. Phone: (212) 561-3604 (Direct)

 

or at such other address as the Company or any Excluded Entity may have advised
the Buyer hereto in writing; and

 



10

 

 

If to the Buyer or any Acquired Entity, to the Buyer at his address set forth
above or at such other address as Buyer or any Acquired Entity may have advised
the Company in writing; and

 

All such notices, requests and other communication shall be deemed to have been
received on the date of delivery thereof (if delivered by hand) and on the next
business day after the sending thereof (if by recognized overnight courier).

 

10.5        Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) and the other Transaction Documents constitute the entire
agreement and supersede all prior agreements, statements, representations or
promises, oral and written, among the parties hereto with respect to the subject
matter hereof. No party hereto shall be bound by or charged with any written or
oral arguments, representations, warranties, statements, promises or
understandings not specifically set forth in this Agreement or in any Schedule
or Exhibits hereto or any other Transaction Documents, or in certificates and
instruments to be delivered pursuant hereto on or before the Closing.

 

10.6        Governing Law. This Agreement, and the rights and obligations of the
parties hereto under this Agreement, shall be governed by, construed and
enforced in accordance with the laws of the State of New York, without giving
effect to the choice of law principles thereof. Any action arising out of the
breach or threatened breach of this Agreement shall be commenced in a proper New
York State court and each of the parties hereby submits to the jurisdiction of
such courts for the purpose of enforcing this Agreement.

 

10.7        Severability. If any term or provision of this Agreement shall to
any extent be finally determined by a court of competent jurisdiction to be
invalid or unenforceable, the remainder of this Agreement shall not be affected
thereby, and each term and provision of the agreement shall be valid and
enforced to the fullest extent permitted by law, provided that as so enforced,
each of the parties receives substantially all of the benefits contemplated
hereby.

 

10.8        Transaction Taxes. The Company shall pay any sales or transfer taxes
arising out of the transfer of the Shares.

 

10.9        Exhibits and Schedules. The Exhibits and Schedules attached hereto
or referred to herein are incorporated herein and made a part hereof. As used
herein, the expression “this Agreement” includes such Exhibits and Schedules.

 

10.10      Press Releases and Public Announcements. The Company agrees that it
will provide Buyer with a copy of any Form 8-K it intends to file regarding this
Agreement or Buyer and agrees to reasonably consider any edits proposed by Buyer
to such report. The Company further agrees that it will not make a Press Release
regarding this Agreement or the Buyer without the Buyer’s agreement.

 

[Signatures are on the following page]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first date written above.

 



One Horizon Group, Inc.   Brian Collins         /s/ Martin Ward   /s/ Brian J.
Collins By: Martin Ward     Brian Collins Title: Chief Financial Officer    



 

The undersigned parties are executing this Agreement solely to confirm their
agreement to undertake their obligations under Section 7.3, Article IX and
Section 10.6 of this Agreement.

 



Abbey Technology GmbH   Horizon Globex GmbH           By:  /s/ Brian Collins  
By:  /s/ Brian Collins   An Authorized Officer     An Authorized Officer        
  Horizon Globex Ireland Ltd   One Horizon Group PLC           By:  /s/ Brian
Collins   By:  /s/ Brian Collins   An Authorized Officer     An Authorized
Officer

 

12

 

 

SCHEDULE 9.2.1

 

Customers of the Acquired Entities as to which the Acquired Entities provide
indemnification

 

Active

 

1. Smart Communications [http://smart.com.ph]

2. Singtel Telecommunications [http://singtel.com]

3. Econet Wireless Zimbabwe [http://www.econet.co.zw]

4. Globecomm Systems Inc. [http://www.globecomm.com]

5. Borderless Hub Pte. Ltd. [http://www.borderlesshub.com]

6. Dome Telecom Ltd. [http://www.dometelecom.com]

7. Zhuoyitong Industrial Co. Ltd. [http://www.cullian.com]

8. AccessPlus Communications Ltd. [http://www.accessplusgh.com]

9. HIT Communications [http://www.hittelco.com]

10. AA Technology [http://aatechnology.net]

11. Fonmigo Ltd. [http://www.tepwireless.com]

12. WorldSIM [ http://cheaper-calls.com ]

 

Discontinued

 

1. PVV (Steven Qu) [http://www.pvvgroup.com]

2. Tribebuyer LLC (Graham Conran) [http://www.roamfrii.com]

3. Redshift Technology Ltd. [http://www.redshift-tech.com]

4. IEC Telecom [http://www.iec-telecom.com]

5. Top Up [http://www.topup.hk]

6. AND Group Plc [http://www.satcomglobal.com ]

7. KurayGeo Service Indonsesia

8. ICE Messaging Pte Ltd

9. X-Mobility 

10. International Mobile Applications (IMA) AG

 

Subsidiary discontinued agreements

1. Horizon Latin America

2. Horizon Russia

3. Horizon India

 

13

 

 

SCHEDULE 9.2.2

 

Employees of the Acquired Entities as to which the Acquired Entities provide
indemnification

 

SEAN CURTIN

KORNEL JANKOWSKI

XIAOMING (ANDRE JU)

ANDREW LE GEAR

HUGH LYNCH

SHILEI MAO

LIAM MCNAMARA

BRIAN QUINLIVAN

LUKASZ STARZAK

TAWNY WHATMORE

LI YUSEN

TIM LOVETT

PETER HALL

 



14